Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a non-final office action. Claims 1 through 20 were considered.

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/23/2021 has been entered.
 
Response to Amendment
3.	This action is in response to communication filed on 08/23/2021.
a. Claims 1, 3-10, and 12-19 are pending in this application.
b. Claims 1, 5-6, 10, 14-15 and 19 has been amended.
c. Claims 2, 11 and 20 has been canceled.

Response to Arguments Regarding Claim Rejections – 35 USC § 103
4.	Applicant's arguments, see page 1-6 of REMARKS, filed on 08/23/2021, with respect to Claim Rejections - 35 USC § 103 have been fully considered.
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Applicant argues in substance that:
a. “Bartlett does not teach a hyperlink transmitted to the mobile device that includes a parameter value, where the parameter value is used to generate a verification code that is transmitted to the server by the mobile device… Bartlett do not correspond to the claimed feature of a server that receives a verification code from the mobile device which generates the verification code based on the parameter value, and the server establishes the communication path between the mobile device and the non-mobile device upon verifying the verification code. This is because Bartlett discusses a user entering an authentication code at the desktop device, or alternatively at the mobile device in order to establish a connection.” (see Remarks, page 3)
Above remarks relates to claim 1 limitation “transmit, to the mobile device, a message using the mobile number received from the non-mobile device, the message including a hyperlink that includes a uniform resource locator (URL) for a microapplication and a parameter with a parameter value, in response to the hyperlink being activated on the mobile device, receive a verification code from  discloses when the link is activated, it opens the webpage and displays unique code on second device. This secure linking code is generated after clicking the link provided based on the information in the link. Therefore, when the authentication code is provided and user enters the authentication code linking process is completed. Fig. 6G-6H shows the link having parameter “axhasdy123sasd” and the verification code “12345” generated based on the parameters in the link.  
Regarding applicant’s remarks that “Bartlett does not teach a hyperlink transmitted to the mobile device that includes a parameter value, where the parameter value is used to generate a verification code that is transmitted to the server by the mobile device”, Examiner would like to point out figs. 6G-6H and [33-35, 61, 78] in Bartlett where the link with some secure code is provided to the mobile device based on the link clicked, where the secure code is displayed to the mobile device and user enters the verification to be connected to the first device. Therefore, Examiner disagrees with above remarks. Regarding 

b. “The webpage having an HTML 5 media capture field of Baubert does not correspond to the claimed microapplication because the webpage does not control display of the extracted portions of content and the prefill data on the mobile device, performing a touchscreen function at the mobile device including receiving additional content and obtaining a signature, and submitting a signed document having the extracted portions of content, the prefill data, and the additional content to the at least one server.” (see Remarks, page 5).
	Regarding claim 6, Bartlett teaches “perform a touch input function, via the microapplication, at the mobile device including receiving additional content and obtaining an electronic signature, and submit, via the microapplication, a signed document having the extracted portions of content, and the additional content to the at least one server” in [86-88].  Bartlett discloses that the electronic signature is added by the user using finger/touch in a second device and the second device sends the electronic signature image to the server along with the  as described in rejection below. Therefore, Bartlett-Baubert-Gnedin discloses the limitations in claim 6. 
Regarding applicant’s remarks that “the webpage having an HTML 5 media capture field of Baubert does not correspond to the claimed microapplication...”, the microapplication is disclosed by Bartlett in fig. 6P (signature application) and Baubert in fig. 5A-5B shows the picture capturing 

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 3-4, 6, 8, 10, 12-13, 15, 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Bartlett et al. (US 2017/0135142 A1, hereinafter Bartlett) in view of Baubert et al. (US 9,875,511 B1, hereinafter Baubert) further in view of Gnedin et al. (US 2017/0344256 A1, hereinafter Gnedin).

Regarding claim 1, Bartlett teaches a system coordinating communication through a communication path between a mobile device and a non-mobile device (Fig. 3(301, 302) and [53]: a user initiates the linking process through a web session on a first device, such as a desktop computer. The user is prompted to enter at least one identifier that can be used to identify the second device, such as a smartphone, tablet or other mobile device (i.e. coordinate communication between first and second devices, where first device is desktop computer and second device is mobile device)), the system comprising: at least one server (fig. 3(303)) including circuitry configured to control execution of a webpage that is displayed on the non- mobile device ([68]: the server 303 sends a web display for user entry of the identifier for the second device 302 to the first device 301, 304), 
receive, from the non-mobile device data input via the webpage (Fig. 1A, Fig. 3(305) and [62, 68]: The user enters the desired identifier 305, and an authentication code is returned and displayed on the first device 306.), the data including a mobile number associated with the mobile device (Fig. 1B(107) and [62-63]: user has entered a phone number 107 as the identifier for the second device), 
transmit, to the mobile device, a message using the mobile number received from the non-mobile device (Fig. 2A, Fig. 3(307) and [53-54], [67-68]: A link is then sent to the second device 307 (i.e. transmit message with URL to the phone number)), the message including a hyperlink that includes a uniform resource locator (URL) for a microapplication (Fig. 6G(613) and [78]: The linking mechanism includes a message 613 that is sent to the mobile device 612 with a link in the message 613 to link and authenticate the mobile device to be linked to the session (i.e. fig. 6p shows the link is for the signature application)) and a parameter with a parameter value (Fig. 3 (310, 306) and [61, 68]:  A link is then sent to the second device 307, which when activated by the user 308 prompts the display of a data entry screen for the authentication code 309. The user enters the authentication code 310 to complete the linking process (i.e. link containing the parameter as shown in fig. 6G(613));
in response to the hyperlink being activated on the mobile device (Fig. 3(308) and [68]: A link is then sent to the second device 307, which when activated by the user 308 prompts the display of a data entry screen for the authentication code 309), receive a verification code from the mobile device (fig. 3(310) and [68]: A link is then sent to the second device 307, which when activated by the user 308 prompts the display of a data entry screen for the authentication code 309. The user enters the authentication code 310 (i.e. server receives the verification code from mobile device 302)) which generates the verification code based on the parameter value ([61]:  Once the link is activated it opens a webpage on the second device which would display a unique code or identifier on the 2nd device.  [79]: The user interface is generated after clicking a link sent to the device 612 and may contain the secure web address for the session 614, user instructions 615, a secure linking code to be entered on the first device by the user 616 (i.e. authentication code 616 is generated by the device 612 based on the link or session information)), establish the communication path between the mobile device and the non-mobile device (fig. 3(308, 310), fig. 6H and [68, 79]: The user enters the authentication code 310 to complete the linking process (i.e. establish communication between device 1 and device 2)), upon verifying the verification code (Fig. 6H and [68, 79]: The user enters the authentication code 310 to complete the linking process (i.e. verification code is used to establish the communication path)),
display a request for input data in the webpage (fig. 6I(609) and [80]: The code may be added into the user interface code acceptance box 609, once the code is displayed and seen by the user on the second device user interface accessed through the link sent to that device (i.e. display request as in fig. 6I(609) to input code in webpage)),
in response to performing a function via the microapplication at the mobile device (Fig. 6R, Fig. 4 and [44]: an electronic signature is entered from a second device and displayed through the linked feature on the first device), receive the input data (Fig. 6Q and [43]: eSignature pad from one device is displayed through a link on the mobile device or tablet to capture a signature on the mobile device or tablet and display it on the first device (i.e. eSignature application is the microapplication), [57]), 
coordinate communication between the mobile device and the non-mobile device to transmit the input data through the communication path to the non-mobile device (Fig. 4 and [69]: FIG. 4 shows exemplary data flow between the first device 401, second device 402 and a server 403, once they are linked. Data 407 from the second device 402 may be sent 405 to the first device 401. (i.e. as shown in fig. 4 after the link is established, the data flow is managed by the server 403)); and
control display of the input data received from the mobile device in the webpage of the non-mobile device (Fig. 6G and [78]: FIG. 6G shows an exemplary user interface flow for linking a mobile device 612 to a first device, such as a desktop computer web session. Fig. 6P-6S and [89, 103]: an electronic signature 631 may be added by the user using a second device and the second device sending the electronic signature image 631 to the server to be displayed on the first device).
Bartlett however does not explicitly teach obtain portions of content extracted from the webpage displayed on the non-mobile device to populate the microapplication, download the microapplication with the extracted portions of content, handoff control to the mobile device, and control display, via the microapplication, of the extracted portions of content on the mobile device.
	Baubert teaches obtain portions of content extracted from the webpage displayed on the non-mobile device to populate the microapplication ([Col 7, 42-45]: in an operation 208, the messaging application 112 invokes the browser 114 on the mobile computer device 110. The browser may display a webpage associated with the URL. Fig. 1 and Fig. 5A(504) shows the content from the browser application 104 being displayed in the browser application 114 associated with the mobile computer device 110.), handoff control to the mobile device ([Col 7, 42-45]: in an operation 208, the messaging application 112 invokes the browser 114 on the mobile computer device 110.  The browser may display a webpage associated with the URL (i.e. display webpage in the mobile device)), and control display, via the microapplication, of the extracted portions of content on the mobile device ([Col 7, 45-58]: The browser 114 receives a further instruction from the mobile computer device to capture an image of a document.  For example, FIG. 5A and FIG. 5B depict examples of graphical user interfaces 500 and 550 accessible via a browser 114 for capturing an image. The graphical user interface 500 is displayed within the browser 114 of the mobile computer device 110 when the URL in the message 404 is selected.  In a second portion 504 of the graphical user interface 500, optional text directs the user to select button 506 to capture an image of the indicated document. (i.e. as shown in figs. 5A-5B and figs. 6A-6B, mobile device displays the extracted information in the mobile device)).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bartlett to further incorporate the teachings of Baubert and obtain portions of content extracted from the webpage displayed on the non-mobile device to populate the microapplication, handoff control to the mobile device and control display via the microapplication the extracted portions of content on the mobile device. One of ordinary skilled in the art would have been motivated to combine the teachings in order for desktop-invoked image capture (Baubert, [Col 5, 67]).
Bartlett in view of Baubert however does not explicitly disclose download the microapplication with the extracted portions of content.
	Gnedin teaches download the microapplication with the extracted portions of content (Fig. 7E-7F(742) and [116, 154]:  a first user can pay for Dependent Application 125B and send Link 742 to a second user, where this instance of Link 742 allows the second user to download/access Dependent Application 1256 without paying full price. The link can include a link to download the LinkedIn mobile application and/or a link to the user of Computing Device 110A's personal LinkedIn account (i.e. link including link to download application and having portion of content from 110’s personal account)).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bartlett in view of Baubert to further incorporate the teachings of Gnedin and download the microapplication with the extracted portions of content. One of ordinary skilled in the art would have been motivated to combine the teachings in order for sharing a link to download mobile application and link sharing user’s personal information application (Gnedin, [154]).

Regarding claim 3, Bartlett in view of Baubert and Gnedin teaches the system of claim 1. 
Bartlett further teaches wherein the microapplication is executed by a browser to control display of the extracted portions of content in the mobile device (Fig. 6P and [54, 87]: after that device has been linked over a web session 614. The linked device now demonstrates a linked feature, such as an electronic signature entry area 628 (i.e. signature application is performed by the browser as shown in fig. 6P and as described in [54])).  

Regarding claim 4, Bartlett in view of Baubert and Gnedin teaches the system of claim 1. 
Bartlett further teaches wherein the microapplication is executed by a mobile e-mail app to control display of the extracted portions of content in the mobile device (Fig. 6P and [54, 87]: after that device has been linked over a web session 614. The linked device now demonstrates a linked feature, such as an electronic signature entry area 628 (i.e. signature application is performed by the mobile email app as described in [54])).  

Regarding claim 6, Bartlett in view of Baubert and Gnedin teaches the system of claim 1. 
Bartlett further teaches perform a touch input function ([59, 87]: The linked device now demonstrates a linked feature, such as an electronic signature entry area 628, where the user would use their finger to write an electronic signature on the second device 612 that would be input to a web form on the first device.), via the microapplication, at the mobile device including receiving additional content and obtaining an electronic signature ([86-87]: The feature may include, but is limited to, the capability to capture an electronic signature 625 and associate that signature with a set of entered demographics 626 (i.e. using the signature application, obtaining signature and additional information)), and submit, via the microapplication, a signed document having the extracted portions of content, and the additional content to the at least one server ([88]: the electronic signature 631 may be added by the user, using a second device, and the second device may send the electronic signature image 631 to the server to be displayed on the first device (i.e. send the signed document with additional content to server)).
Baubert further teaches wherein the circuitry is further configured to obtain the extracted portions of content, obtain prefill data from a database to further populate the microapplication ([Col 7, 7-11]: the data collection application 108 generates a URL with a globally unique identifier (GUID) for the document. The GUID can include the session identifier and/or line item identifier of the document (i.e. application 108 is a data collection application (database)). [Col 7, 35-39]: the URL includes the GUID assigned to the image as a search string. The message optionally includes a text description of the document or line item associated with the image (i.e. GUID in URL is used fill application with texts)), handoff control to the mobile device ([Col 7, 42-45]: in an operation 208, the messaging application 112 invokes the browser 114 on the mobile computer device 110.  The browser may display a webpage associated with the URL (i.e. display webpage in the mobile device)), control display, via the microapplication, of the extracted portions of content ([Col 7, 45-58]: The browser 114 receives a further instruction from the mobile computer device to capture an image of a document.  For example, FIG. 5A and FIG. 5B depict examples of graphical user interfaces 500 and 550 accessible via a browser 114 for capturing an image. The graphical user interface 500 is displayed within the browser 114 of the mobile computer device 110 when the URL in the message 404 is selected.  In a second portion 504 of the graphical user interface 500, optional text directs the user to select button 506 to capture an image of the indicated document. (i.e. as shown in figs. 5A-5B and figs. 6A-6B, mobile device displays the extracted information in the mobile device)) and the prefill data on the mobile device ([Col 7, 45-55]: The graphical user interface 500 is displayed within the browser 114 of the mobile computer device 110 when the URL in the message 404 is selected. The interface uploading an image. The mobile computer device 110 pro 500 comprises a first portion 502 that may indicate the URL (i.e. as shown in figs. 5A-5B, mobile device displays the session information 502 in the mobile device)), and submit the prefill data to the at least one server ([Col 7, 54-55; Col 8, 54-58]: The mobile computer device 110 pro 500 comprises a first portion 502 that may indicate the URL. The interface 700 is displayed in the browser 114 and includes a rendering of the image 652 and an upload button 702. The upload button 702, when selected by the user, instructs the browser 114 to upload the image 652 to the data collection application 108. (i.e. upload image with the session information)).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bartlett in view of Baubert and Gnedin to further incorporate the teachings of Baubert and extract portion of content, obtain prefill data to populate microapplication, handoff control to mobile device, and submit prefill data with additional content to the server. One of ordinary skilled in the art would have been motivated to combine the teachings in order for desktop-invoked image capture (Baubert, [Col 5, 67]).
	Gnedin further teaches download the microapplication with the extracted portions of content and the prefill data (Fig. 7E-7F(742) and [116, 154]:  a first user can pay for Dependent Application 125B and send Link 742 to a second user, where this instance of Link 742 allows the second user to download/access Dependent Application 1256 without paying full price. The link can include a link to download the LinkedIn mobile application and/or a link to the user of Computing Device 110A's personal LinkedIn account (i.e. link including link to download application and having portion of content from 110’s personal account to prefill)).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bartlett in (Gnedin, [154]).

Regarding claim 8, Bartlett in view of Baubert and Gnedin teaches the system of claim 1. 
Bartlett further teaches wherein the function is a touch input function and the input data is an electronic signature ([57-58]: Once linked, the first device and second device may be used to display or acquire data for the other device. For example, one device may collect any type of data, including but not limited to images or text generated through a user touching a touch screen, typed data from a keypad. If the collecting device is used to collect a signature generated from its touch screen, the user may direct where the signature image is to appear on the receiving device (i.e. function is touch input function and acquired data is signatures)), and 
the coordination of the mobile device and the non-mobile device is such that the circuitry is configured to control displaying at the non-mobile device, the electronic signature at a time that the electronic signature is obtained using the touch input function at the mobile device (Fig. 6R and [43, 88]: An individual linking feature status indicator 622 may indicate that the feature is active and linked. The feature may include, but is not limited to, the capability to capture an electronic signature 625 and associate that signature with a set of pre-loaded or entered demographics 626 (i.e. capture the electronic signature when entered in second device in electronic documentation system 601)). 

Regarding Claims 10, 12-13, 15, 17 and 19 they do not teach or further define over claims 1, 3-4, 6, 8 and 1 respectively. Therefore, claim 10, 12-13, 15, 17 and 19 are rejected for the same reason as set forth above in claims 1, 3-4, 6, 8 and 1 respectively.

Claim 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Bartlett in view of Baubert and Gnedin further in view of Chen et al. (US 2017/0277727 A1, hereinafter Chen).

Regarding claim 5, Bartlett in view of Baubert and Gnedin teaches the system of claim 1. 
Bartlett further teaches wherein the circuitry is further configured to disable the communication path between the mobile device and the non-mobile device after a predetermined amount of time from a time the message is sent to the mobile device ([11, 61]: responsive to generating the link, starting an auto-expire timer that, upon reaching a threshold time, causes the link to be invalidated), in response to the input data not being received from the mobile device ([11, 61]: responsive to receiving an indication that the link was activated, resetting the auto expire timer (i.e. link is invalidated only if the response is not received from the device)).
Bartlett in view of Baubert and Gnedin however does not teach when the predetermined amount of time is reached, store the hyperlink and the extracted portions of content in a folder so that the Web application webpage with the extracted portions of content is accessed at a later time.
	Chen teaches when the predetermined amount of time is reached ([126]: logged events is obtained over a predetermined time span (e.g., five minutes) (i.e. saving during predetermined time)), store the hyperlink and the extracted portions of content in a folder so that the webpage with the extracted portions of content is accessed at a later time ([126]: additional data is obtained and stored to indicate the type S' of the one or more system resources. Examples of system resource types (S') include webpage servers, backend servers, storage buffers and communication links (i.e. when the predetermined time (5 minutes) reaches, storing the data including the links)).  
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bartlett in view of Baubert and Gnedin to incorporate the teachings of Chen and when predetermined time is reached, store the hyperlink in folder so that the web (Chen, [126]).

Regarding Claim 14, they do not teach or further define over claim 5. Therefore, claim 14 is rejected for the same reason as set forth above in claims 5.

Claim 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Bartlett in view of Baubert and Gnedin further in view of Shibuno et al. (US 2015/0036001 A1, hereinafter Shibuno).

Regarding claim 7, Bartlett in view of Baubert and Gnedin teaches the system of claim 1. 
Bartlett further teaches wherein the function is a camera function and the input data is an image of a document obtained using the camera function ([57]: Once linked, the first device and second device may be used to display or acquire data for the other device. For example, one device may collect any type of data, including but not limited to images or text generated through a user touching a touch screen, pictures or video captured from a camera (i.e. function is camera function and acquired data is pictures)), and  50Attorney Docket No.: 510275US 
Bartlett in view of Baubert and Gnedin however does not explicitly teach the coordination of the mobile device and the non-mobile device is such that the circuitry is configured to control displaying at the non-mobile device, the image at a time that the image is obtained using the camera function at the mobile device. 
Shibuno teaches the coordination of the mobile device and the non-mobile device is such that the circuitry is configured to control displaying at the non-mobile device (Fig. 5 and [47-48, 51]: On a liquid crystal monitor 256 of the smart phone 250, an image 270 based on the image data received from the digital camera 100 as well as various buttons for remote control are displayed (i.e. phone 250 is the non-mobile device and digital camera 100 is the mobile device)), the image at a time that the image is obtained using the camera function at the mobile device (Fig. 4 and [53-54]: The controller 130 sends the generated image to the smart phone 250 via the communication unit 171 (T4). The smart phone 250 displays the received image on the monitor 256 (D2).).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bartlett in view of Baubert and Gnedin to incorporate the teachings of Shibuno and coordination of mobile device and non-mobile device is such that the non-mobile device is configured to control displaying image at a time that the image is obtained using the camera function at the mobile device. One of ordinary skilled (Shibuno, [05]).

Regarding Claim 16 they do not teach or further define over claim 7. Therefore, claim 16 is rejected for the same reason as set forth above in claim 7.

 Claim 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Bartlett in view of Baubert and Gnedin further in view of Guenther et al. (US 2011/0179289 A1, hereinafter Guenther).

Regarding claim 9, Bartlett in view of Baubert and Gnedin teaches the system of claim 1.
Bartlett further teaches wherein the function is a touch input function ([57-58]: Once linked, the first device and second device may be used to display or acquire data for the other device. For example, one device may collect any type of data, including but not limited to images or text generated through a user touching a touch screen, typed data from a keypad. If the collecting device is used to collect a signature generated from its touch screen, the user may direct where the signature image is to appear on the receiving device (i.e. function is touch input function)).
Bartlett in view of Baubert and Gnedin however does not teach the input data includes blocks of a predetermined number of pixels for respective portions of an electronic signature, and the coordination of the mobile device and the non-mobile device is such that the circuitry is configured to control displaying at the non-mobile device, the respective portions of the electronic signature in a synchronous fashion with the obtaining of the respective portions of the electronic signature via the touch input function at the mobile device
Guenther teaches the input data includes blocks of a predetermined number of pixels for respective portions of an electronic signature ([65]: The first input/output interface is connectable with the separate signature capture apparatus and configured to receive data from the signature capture apparatus. [168, 180]: the raster graphics image of the digital signature image has a size of 30×15 pixels (i.e. signature have predetermined number of pixels)), and 
the coordination of the mobile device and the non-mobile device is such that the circuitry is configured to control displaying at the non-mobile device (fig. 4), the respective portions of the electronic signature in a synchronous fashion with the obtaining of the respective portions of the electronic signature via the touch input function at the mobile device ([133-134]: the signature capture apparatus 1 of FIG. 4 is configured to encrypt the signature data and optionally the first hash sum by using the generated second hash sum. The encrypted signature data and/or the first hash sum are then transferred to the computer apparatus 100.).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bartlett in view of Baubert and Gnedin to incorporate the teachings of Guenther and received response includes blocks of a predetermined number of pixels for signature and coordination of the mobile device and non-mobile device is such that the circuitry control displaying at non-mobile device the respective portions of the electronic signature in a synchronous fashion with the obtaining of the respective portions of the electronic signature via the touch input function at the mobile device. One of ordinary skilled in the art would have been motivated to combine the teachings in order to provide real-time representation of the signature on the first device (Guenther, [55]).

Regarding Claim 18, they do not teach or further define over claim 9. Therefore, claim 18 is rejected for the same reason as set forth above in claim 9.

Additional References
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
a. Peterson et al., US 2013/0263283 A1: System and Method for Rules-Based Control of Custody of Electronic Signature Transactions.
.

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUJANA KHAKURAL whose telephone number is (571)272-3704.  The examiner can normally be reached on M-F: 7:30AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamal B Divecha can be reached on 571-272-5863.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 






/SUJANA KHAKURAL/Examiner, Art Unit 2453                                                                                                                                                                                                        

/KAMAL B DIVECHA/Supervisory Patent Examiner, Art Unit 2453